Exhibit 10.38

AMENDMENT NO. 10

TO

LOAN AND SERVICING AGREEMENT

This AMENDMENT NO. 10 TO LOAN AND SERVICING AGREEMENT (this “Amendment”) dated
as of February 17, 2012 is by and among Tampa Electric Company (“Tampa”), in its
capacity as servicer (in such capacity, the Servicer”), TEC Receivables Corp.
(“TEC”), in its capacity as “Borrower” under the Loan Agreement (as defined
below) (in such capacity, the “Borrower”), Citibank, N.A. (“Citibank”), in its
capacities as Managing Agent and as Program Agent, CAFCO, LLC, in its capacity
as “Conduit Lender” (in such capacity, the “Conduit Lender”) and Citibank, in
its capacity as the sole committed lender (in such capacity, the “Committed
Lender”). Capitalized terms used herein but not specifically defined herein
shall have the meanings given to such terms in the Loan Agreement (as defined
below).

PRELIMINARY STATEMENTS:

(1) The Servicer, the Borrower, the Conduit Lender, the Committed Lender, the
Managing Agent and the Program Agent are parties to that certain Loan and
Servicing Agreement dated as of January 6, 2005, as amended by (i) the Omnibus
Amendment dated as of June 7, 2005, (ii) Amendment No. 2 dated as of January 5,
2006, (iii) Omnibus Amendment No. 3 dated as of December 22, 2006,
(iv) Amendment No. 4 dated as of December 20, 2007, (v) Omnibus Amendment No. 5
dated as of September 26, 2008, (vi) Amendment No. 6 dated as of December 18,
2008, (vii) Amendment No. 7 dated as of December 16, 2009, (viii) Amendment
No. 8 dated as of February 19, 2010 and (ix) Omnibus Amendment No. 9 dated as of
February 18, 2011 (the “Loan Agreement”).

(2) The parties hereto wish to amend the Loan Agreement upon the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Amendments to the Loan Agreement. Effective as of the date hereof and
subject to the satisfaction of the condition precedent set forth in Section 2
hereof, the Loan Agreement is hereby amended as follows:

(a) Section 1.01 of the Loan Agreement is hereby amended to delete the
definitions of “Change in Control” and “Scheduled Termination Date” and replace
them with the following:

“Change in Control” means (i) the Originator shall cease to own, directly or
indirectly, 100% of the issued and outstanding capital stock of the Borrower or
(ii) TECO shall cease to directly or indirectly own and control at least 80% of
(A) the economic interests and (B) the voting interests (whether by committee,
contract or otherwise) in Tampa Electric.

“Scheduled Termination Date” means, (i) with respect to the Committed Lenders’
Commitments hereunder, February 15, 2013, unless such date is extended pursuant
to Section 2.01(c) and (ii) with respect to the Conduit Lenders, February 15,
2013, unless such date is extended with the consent of the parties hereto.



--------------------------------------------------------------------------------

(b) Section 2.02(a) of the Loan Agreement is hereby amended to delete clause
(i) and replace it with the following:

(i) The Borrower shall request a Borrowing hereunder by submitting to the
Program Agent a written notice, substantially in the form of Exhibit B (each, a
“Borrowing Request”) at least two (2) Business Days prior to the date of the
proposed Borrowing (each, a “Borrowing Date”), provided, however, that the
Borrower may request a Loan from the Conduit Lenders by delivering a Borrowing
Request no later than 12:00 noon (New York City time) on the Business Day before
the proposed Borrowing Date, and provided further, however, that if the Conduit
Lenders have declined to fund any Borrowing Request and the Borrower is
requesting that all Loans to be made on such Borrowing Date accrue Interest at
the Base Rate, the Borrower shall submit such Borrowing Request not later than
12:00 noon (New York City time) on the Borrowing Date. Promptly after its
receipt thereof, the Program Agent shall submit a copy of each Borrowing Request
to each Managing Agent who shall promptly forward a copy thereof to the Lenders
in its Lender Group.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date hereof upon the receipt by the Program Agent of (a) this Amendment
duly executed by all of the parties hereto, (b) the Fee Letter dated the date
hereof duly executed by the Borrower and the Managing Agent, and (c) the Upfront
Fee (as such term is defined in the Fee Letter).

SECTION 3. Representations and Warranties. Each of the parties hereto represents
and warrants that this Amendment and the Loan Agreement, as amended by this
Amendment, constitute legal, valid and binding obligations of such Person
enforceable against such Person in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles.

SECTION 4. Reference to and the Effect on the Loan Agreement.

(a) On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
like import referring to the Loan Agreement and each reference to the Loan
Agreement in any certificate delivered in connection therewith, shall mean and
be a reference to the Loan Agreement as amended hereby.

(b) Each of the parties hereto hereby agrees that, except as specifically
amended above, the Loan Agreement is hereby ratified and confirmed and shall
continue to be in full force and effect and enforceable, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and
general equitable principles.

 

2



--------------------------------------------------------------------------------

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

TAMPA ELECTRIC COMPANY,

as Servicer

By:

 

/s/ Kim M. Caruso

Name:

  Kim M. Caruso

Title:

  Treasurer TEC RECEIVABLES CORP., as Borrower

By:

 

/s/ Kim M. Caruso

Name:

  Kim M. Caruso

Title:

  Treasurer CITIBANK, N.A., as Program Agent and as Managing Agent

By:

 

/s/ Kosta Karantzoulis

Name:

  Kosta Karantzoulis

Title:

  Vice President CAFCO, LLC, as the Conduit Lender

By:

 

Citibank, N.A.,

as Attorney-in-Fact

By:

 

/s/ Kosta Karantzoulis

Name:

  Kosta Karantzoulis

Title:

  Vice President CITIBANK, N.A., as the sole Committed Lender

By:

 

/s/ Kosta Karantzoulis

Name:

  Kosta Karantzoulis

Title:

  Vice President:

Signature Page to

Amendment No. 10